NOT FOR PUBLICATION                           FILED
                     UNITED STATES COURT OF APPEALS                       JUN 1 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

CURTIS RENEE JACKSON,                           No.    15-17448

                Plaintiff-Appellant,            D.C. No. 1:11-cv-00080-BAM

 v.
                                                MEMORANDUM*
J. MENDEZ; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                       for the Eastern District of California
                  Barbara McAuliffe, Magistrate Judge, Presiding

                       Argued and Submitted May 15, 2018
                            San Francisco, California

Before: WALLACE and N.R. SMITH, Circuit Judges, and BATTS,** District
Judge.

      Curtis Renee Jackson, who is incarcerated at the Pleasant Valley State

Prison in Coalinga, California, appeals from a judgment following a jury verdict in

favor of various prison officials (collectively, “Defendants”) on his 42 U.S.C. §



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The Honorable Deborah A. Batts, United States District Judge for the
Southern District of New York, sitting by designation.
1983 claim. He challenges various evidentiary rulings as well as the district court’s

rulings denying his motion for appointment of counsel and its alleged failure to sua

sponte hold a competency hearing. We have jurisdiction under 28 U.S.C. § 1291.

We review for abuse of discretion a district court’s refusal to grant a writ of habeas

corpus ad testificandum, Wiggins v. Alameda County, 717 F.2d 466, 468 & n.1

(9th Cir. 1983), its evidentiary rulings, Duran v. City of Maywood, 221 F.3d 1127,

1130 (9th Cir. 2000), its refusal to appoint counsel, Palmer v. Valdez, 560 F.3d
965, 970 (9th Cir. 2009), and its decision whether to hold a competency hearing or

otherwise consider a claim of incompetence. Allen v. Calderon, 408 F.3d 1150,

1153–54 (9th Cir. 2005).

      1. Attendance of O’Neal. The district court did not abuse its discretion in

denying Jackson’s motion to have Michael O’Neal, another inmate, testify at trial.

Jackson’s argument lacks merit because the district court could reasonably

conclude that O’Neal’s testimony would not “substantially further the resolution of

the case,” see Wiggins, 717 F.2d at 468 n.1, as O’Neal would have testified to

actions by Defendant Mendez that were no longer at issue in Jackson’s trial.

      2. Evidence of other assaults allegedly committed by Mendez. Nor did the

district court abuse its discretion in excluding testimony by three inmate witnesses

regarding other assaults allegedly committed by Defendant Mendez. On the record

before it, the district court could reasonably conclude the excluded evidence did



                                          2                                    15-17448
not satisfy Federal Rule of Evidence 404(b), as Jackson failed to articulate how the

testimony would show Mendez’s intent or plan. In addition, the district court could

reasonably conclude that the probative value of the excluded testimony was

substantially outweighed by the risk of unfair prejudice, confusion of the issues

and misleading the jury under Rule 403 given the danger that disputes over the

inmate witnesses’ credibility and recollection would detract from the main issue.

See Tennison v. Circus Circus Enters., Inc., 244 F.3d 684, 690 (9th Cir. 2001).

      3. Doctor’s notes. The district court did not abuse its discretion in excluding

the notes taken by the doctor who examined Jackson nearly one month after the

alleged assault occurred. Jackson did not present testimony by a document

custodian, or otherwise provide certification, to authenticate the doctor’s notes. See

Fed. R. Evid. 803(6)(D).

      4. Appointment of counsel. Absent exceptional circumstances, “a person has

no right to counsel in civil actions.” Palmer, 560 F.3d at 970. The district court did

not abuse its discretion in finding that Jackson was able to represent himself after

he ably survived summary judgment, particularly given that his case did not

involve particularly complex legal issues. See id. Although Jackson has

documented mental health issues, his doctor stated that he was “stable and able to

participate in” the proceedings before the district court.




                                           3                                   15-17448
      5. Competency hearing. The district court also did not abuse its discretion in

failing to conduct sua sponte a competency hearing. “[W]hen a substantial

question exists regarding the mental competence of a party proceeding pro se, the

proper procedure is for the district court to conduct a hearing to determine

competence.” Allen, 408 F.3d at 1153 (citing Krain v. Smallwood, 880 F.2d 1119,

1121 (9th Cir. 1989)). For the same reasons that the district court’s decision not to

appoint counsel for Jackson was not an abuse of discretion, the district court did

not abuse its discretion in failing to hold a competency hearing. This is particularly

true where Jackson did not make a motion for a competency hearing and where

there was already evidence in the record regarding his competence. See Roberts v.

Marshall, 627 F.3d 768, 773 (9th Cir. 2010) (“District courts have limited

resources (especially time), and to require them to conduct further evidentiary

hearings when there is already sufficient evidence in the record to make the

relevant determination is needlessly wasteful.”).

AFFIRMED.




                                          4                                    15-17448